Exhibit 99.3 KITARA MEDIA CORP. (F/K/A ASCEND ACQUISITION CORP.) PRO FORMA FINANCIAL INFORMATION (UNAUDITED) On June 12, 2013, Kitara Media Corp. (f/k/a Ascend Acquisition Corp.) (“Ascend”), a Delaware corporation, entered into the Merger Agreement and Plan of Organization, as amended on July 1, 2013 (“Merger Agreement”), by and among Ascend, Ascend Merger Sub, LLC, a Delaware limited liability company and wholly-owned subsidiary of Ascend (“ Merger Sub LLC ”), Ascend Merger Sub, Inc., a Delaware corporation and wholly-owned subsidiary of Ascend (“ Merger Sub Inc. ”), Kitara Media, LLC, a Delaware limited liability company (“Kitara Media”), New York Publishing Group, Inc., a Delaware corporation (“NYPG”), and those certain security holders of Kitara Media and NYPG executing the “Signing Holder Signature Page” thereto, which security holders held all of the outstanding membership interests of Kitara Media (the “ Kitara Signing Holder ”) and all of the outstanding shares of common stock of NYPG (the “NYPG Signing Holder” and together with the Kitara Signing Holder, the “ Signing Holders ”). Upon consummation of the transactions contemplated by the Merger Agreement, (i) Merger Sub LLC merged into Kitara Media, with Kitara Media surviving the merger and becoming a wholly-owned subsidiary of Ascend (“ Kitara Media Merger ”) and (ii) Merger Sub Inc. merged into NYPG, with NYPG surviving the merger and becoming a wholly-owned subsidiary of Ascend (“ NYPG Merger ”, together with the Kitara Media Merger, the “ Mergers ”). On July 1, 2013, the parties closed the transactions under the Merger Agreement. At the close of the Mergers, (i) the Kitara Signing Holder, holder of all of the outstanding membership units of Kitara Media, received an aggregate of 20,000,000 shares of Ascend's common stock and (ii) the NYPG Signing Holder, holder of all outstanding and issued shares of NYPG common stock, received (a) an aggregate of 10,000,000 shares of Ascend's Common Stock and (b) two promissory notes (collectively, the "Closing Notes"), one in the amount of $100,000 being due and payable on January 1, 2014 and one in the amount of $200,000 being due and payable on January 1, 2023 to replace the existing advances from stockholder of NYPG. The terms of the agreement provide for an adjustment to the merger consideration between Ascend and Kitara dependent on a calculation of Kitara’s Closing Working Capital, as defined. The amount of this adjustment, if any, has not been determined at this time. Each of the Closing Notes accrues interest at a rate of 1% per annum, which will be due at the time the Closing Notes become due and payable. Also on July 1, 2013, as a condition to closing the Kitara/NYPG Merger Agreement, certain stockholders of the Company contributed an aggregate of 25,813,075 shares of Ascend's common stock to Ascend for cancellation without the payment of any additional consideration. In addition Ascend repurchased 381,950 shares from a stockholder as a result of the Mergers. For accounting purposes, the acquisition will be treated as an acquisition of Ascend by Kitara Media and as a recapitalization of Kitara Media as theKitara Media member will hold a large percent of the Ascend shares and will exercise significant influence over the operating and financial policies of the consolidated entity and Ascend was a non-operating public registrant at the time ofthe transaction.Pursuant to ASC 805-10-55-11 through 55-15, the merger or acquisition of a private operating company into a non-operating public shell with nominal assets is considered a capital transaction in substance rather than a business combination.For accounting purposes, the acquisition of New York Publishing Group by Ascend will be treated as a business combination. The following unaudited pro forma information as of June 30, 2013 and for the six months period ended June 30, 2013 and year ended December 31, 2012is presented herein to show the effect of the Mergers as if the Mergers took place at June 30, 2013 for the pro forma balance sheet and at the beginning of the period presented for the pro forma condensed statement of operations.The unaudited pro forma financial information does not necessarily reflect the results of operations that would have occurred had Ascend, Kitara Media and NYPG constituted a single entity during the period presented. -1- Kitara Media Corp. (f/k/a Ascend Acquisition Corp.) Pro Forma Condensed Combining Balance Sheets ($ in thousands, except for share amounts) UNAUDITED Ascend Acquisition Corp. Kitara Media, LLC New York Publishing Group, Inc. Proforma Adjustments Proforma Combined June 30, 2013 June 30, 2013 June 30, 2013 June 30, 2013 June 30, 2013 ASSETS CURRENT ASSETS Cash $
